DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 14 states “To this end, a multiserial peripheral interface (e.g., quad serial peripheral interface) that microcontrollers can use to access flash memory (e.g., external flash) can be reconfigured for mapped access to different registers of different application specific integrated circuits, where access which ASIC register is based on a local memory address accessed by the microcontroller” The emphasized wording is confusing. Please change it to “To this end, a multiserial peripheral interface (e.g., quad serial peripheral interface) that microcontrollers can use to access flash memory (e.g., external flash) can be reconfigured for mapped access to different registers of different application specific integrated circuits, where accessed is based on a local memory address accessed by the microcontroller” or something similar.
Appropriate correction is required.

Claim Objections
Claims 1-13 and 12-14 are objected to because of the following informalities:
Claim 11 calls out “a second portion of memory” twice. Is the second occurrence meant to be “the second portion”? If not please distinguish between both occurrences of “a second portion of memory”.
Claims 2 and 12 lack an antecedent basis for “the first portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 state “wherein the electrical circuit component is a gain control for an amplifier in the first ASIC, and wherein the electrical circuit component is a monitor photodiode in the first ASIC.” There is only one electrical circuit component and it can’t be both a gain control and a photodiode at the same time. For examination purposes the examiner is interpreting this as “wherein the electrical circuit component is a gain control for an amplifier in the first ASIC, [[and]] or wherein the electrical circuit component is a monitor photodiode in the first ASIC.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 10-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grafton et al. (US 20160350240).

	As to claims 1 and 11 (using claim 11 as exemplary), Grafton teaches:

a first application-specific integrated circuit (ASIC) interface connectable to a first ASIC comprising a first set of registers; (Fig 1 element 20 and [0015], [0032} the examiner interprets the memory as an ASIC and it would be obvious that a memory can comprise registers)

a second ASIC interface connectable to a second ASIC comprising a second set of registers; (Fig 1 element 15 and [0015], [0032] the examiner interprets the processor as an ASIC and it would be obvious that a processor can comprise registers)

a microcontroller (Fig 1 element 50 and [0013]) that is electrically connected to the first ASIC and the second ASIC in the microcontroller device, (Fig 1 see connections between element 50, 20 and 15) the microcontroller configured to generate a read request directed to an address of memory in the microcontroller, ([0031] instructions are received from the host which are then translated into commands on memory-mapped resources) the memory including a plurality of addressees mapped using a multi-serial peripheral interface to different application-specific integrated circuits that include the first ASIC and the second ASIC, a first portion of the plurality of addresses of the microcontroller mapped by the multi-serial peripheral interface to the first set of registers of a first ASIC, a second portion of the plurality of addresses of the microcontroller mapped by the multi-serial peripheral interface to the second set of registers of the second ASIC, ([0015-0016], [0020] and [0031-0032] the peripherals are accessed using memory mapped resources so the addresses associated with their registers are mapped to the appropriate peripherals)  the different ASICs being accessed by the microcontroller based on locations of requested addresses being in different regions mapped, by the multi-serial peripheral interface, to the different ASICs, ([0015-0016], [0020] and [0031-0032] the peripherals are accessed using memory mapped resources so the addresses associated with their registers are mapped to the appropriate peripherals) wherein the microcontroller reads and stores, using the multi-serial peripheral interface, register data from one or more registers of the second set of registers in the second ASIC based on the address in the read request being in the second portion of memory. ([0031] the master interface (element 52) reads the data and stores it in a buffer)

As to claims 2 and 12 (using claim 12 as exemplary) Grafton teaches:

wherein reading, by the microcontroller, from the first portion causes first status register data to be accessed from the first set of registers of the first ASIC using the multi-serial peripheral interface, and wherein reading, by the microcontroller, from the second portion causes second status register data to be accessed from the second set of registers of the second ASIC using the multi-serial peripheral interface. ([0020] and [0031] the read is memory mapped and therefore the responses come from the appropriately mapped registers belonging to the first and second ASICs)

As to claims 3 and 13 (using claim 13 as exemplary), Grafton teaches:

 wherein the multi-serial peripheral interface comprises a plurality of bidirectional data lines that read data in parallel and write data in parallel. ([0020] and [0031] full-duplex means bi-directional)

As to claims 6 and 16 (using claim 16 as exemplary), Grafton teaches:

wherein the plurality of bidirectional data lines read the register data from the one or more registers of the second set of registers in the second ASIC in a read direction from the second ASIC to the microcontroller, and wherein the plurality of bidirectional data lines are configured to write data to another register of a third ASIC using the plurality of bidirectional data lines in parallel in a write direction that is opposite of the read direction. ([0015], [0020] and [0031] teaches reading and writing memory mapped resources (ASICs), it is obvious that the direction of a read is opposite of the direction of a write. Paragraph 15 teaches memory mapped registers that are associated with various components (ASIC 3 would be one of those components))

As to claims 7 and 17 (using claim 17 as exemplary), Grafton teaches:

wherein each address in the first portion of the plurality of addresses map to different registers for different circuit components in the first ASIC. ([0015], [0020] and [0031] Paragraph 15 teaches memory mapped registers that are associated with various components, it would be obvious for the registers to be associated with different portions (components) of the ASICs)

As to claims 10 and 20 Grafton teaches:

wherein the first ASIC and the second ASIC are electrically connected to the microcontroller by a plurality of metal contacts (Fig 1 see the connections between elements 15, 20 and 50 – it is well known in the art that wires or traces (if the device contains stacked ASICs) are connected using metal traces and the connection point of the metal to each various component is a metal contact)

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grafton et al. (US 20160350240) in view of Schumacher et al. (US 20160292109).

As to claims 4 and 14 (using claim 14 as exemplary), Grafton teaches all of the limitations of claims 3 and 13 as above. Grafton doesn’t explicitly teach: “wherein the multi-serial peripheral interface is quad-serial peripheral interface (QSPI) having four bidirectional data lines that read data in parallel and write data in parallel.” Schumacher teaches:

wherein the multi-serial peripheral interface is quad-serial peripheral interface (QSPI) having four bidirectional data lines that read data in parallel and write data in parallel. (Fig 1 see DQ [0:3] and [0014])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grafton and Schumacher. The motivation would have been to use a widely accepted standard to simplify design and increase marketplace acceptance.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grafton et al. (US 20160350240) in view of Argoetti (US 9734099).

As to claims 5 and 15 (using claim 15 as exemplary), Grafton teaches all of the limitations of claims 3 and 13 as above. Grafton doesn’t explicitly teach: “wherein the multi-serial peripheral interface comprises a chip select line to sequentially select a given ASIC of the different ASICs using the plurality of bidirectional data lines in parallel on the given ASIC.” Argoetti teaches:

wherein the multi-serial peripheral interface comprises a chip select line to sequentially select a given ASIC of the different ASICs using the plurality of bidirectional data lines in parallel on the given ASIC. (Fig 1 see CS lines to each slave (ASIC) and col 4 lines 25-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grafton and Argoetti. The motivation would have been to send a chip select signal to extend the number of slaves that can be addressed. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grafton et al. (US 20160350240) in view of Bergbauer et al. (US 20150089021).

As to claims 8 and 18 (using claim 18 as exemplary), Grafton teaches al of the limitations of claims 7 and 17 as above. Grafton doesn’t explicitly teach: “wherein the read request is a status request for operational data of an electrical circuit component in the first ASIC” Bergbauer teaches:

wherein the read request is a status request for operational data of an electrical circuit component in the first ASIC. ([0153] teaches receiving bulk statuses as a result of an inquiry and the examiner interprets status as operational data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grafton and Bergbauer. The motivation would have been to increase efficiency by reducing congestion by submitting one request for the status of multiple entities (ASICs).

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grafton et al. (US 20160350240) in view of Bergbauer et al. (US 20150089021) and further in view of Ishida et al. (US 4,791,446).

	As to claims 9 and 19 (using claim 19 as exemplary), Grafton and Bergbauer teach all of the limitations of claims 8 and 18 as above. Grafton and Bergbauer don’t explicitly teach: “wherein the electrical circuit component is a gain control for an amplifier in the first ASIC, and wherein the electrical circuit component is a monitor photodiode in the first ASIC.” Ishida teaches:

wherein the electrical circuit component is a gain control for an amplifier in the first ASIC, and wherein the electrical circuit component is a monitor photodiode in the first ASIC (col 15 line 61 – col 16 line 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grafton, Bergbauer and Ishida. The further motivation would have been to observe the status/performance of the monitor photodiode in the system for performance/debug purposes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181